                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON


In Re: Application for Exemption from                Case Number: 2:19-mc-00133
the Electronic Public Access Fees by
Maya Nye


                          General Order Regarding Temporary
               Exemption from Electronic Public Access Fees (PACER)

       This matter is before the Court upon the application and request by Maya Nye for

exemption from the fees imposed by the Electronic Public Access fee schedule adopted by the

Judicial Conference of the United States Courts.

       The Court finds that Maya Nye, an individual researcher associated with an educational

institution, falls within the class of users listed in the fee schedule as being eligible for a fee

exemption. Additionally, Ms. Nye has demonstrated that an exemption is necessary in order to

avoid unreasonable burdens and to promote public access to information. Accordingly, Ms. Nye

shall be exempt from the payment of fees for access via PACER to the electronic case files

maintained in this court, to the extent such use is incurred in the course of performing student-led

research relating to the consolidated class action lawsuit, Good v. American Water Works

Company, Inc., Civil Action No. 2:14-cv-1374. Ms. Nye shall not be exempt from the payment

of fees incurred in connection with other uses of the PACER system in this court. Additionally,

the following limitations apply:

       1.     this fee exemption applies only to Ms. Nye and is valid only for the purposes stated
       above;

       2.     this fee exemption applies only to the electronic case files of this court that are
       available through the PACER system;
       3.      by accepting this exemption, Ms. Nye agrees not to sell for profit any data obtained
       as a result of receiving this exemption;

       4.      Ms. Nye is prohibited from transferring any data obtained as a result of receiving
       this exemption, including redistribution via internet-based databases;

       5.     this exemption is valid until September 30, 2019.

       This exemption may be revoked at the discretion of the Court at any time. A copy of this

Order shall be sent to the PACER Service Center.

                                             ENTER:         June 18, 2019
